VAN BRUNT, P. J.
Upon an examination of the record in this case, it appears not only that the errors which resulted in the reversal of the criminal conviction of the relator are contained therein, but others even more aggravated. In the determination of this case the commissioners do not seem to have paid the slightest regard to evidence. The relator has been found guilty on charges in respect to which there was not the slightest scintilla of proof, and we are unable to see .upon the record, as it is presented to us, how the corporation counsel could have taken any other or different position in respect to this proceeding than he has done. The proceedings should be annulled, and the relator reinstated, with costs.